66 N.J. 139 (1974)
329 A.2d 65
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
HAROLD FINKLE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 18, 1974.
Decided December 4, 1974.
Mr. Harold Finkle, of the New York Bar, argued the cause for appellant (Mr. Morgan E. Thomas, attorney).
Mr. Robert A. Rubenfeld, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. 128 N.J. Super. 199.
CLIFFORD, J., concurs in the result.
For affirmance  Chief Justice HUGHES, Justices JACOBS, MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and Judge COLLESTER  7.
For reversal  None.